Order entered September 19, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01390-CR

                               ERNESTO JENNINGS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-31021-W

                                            ORDER
       This appeal was previously abated for a hearing to determine why appellant’s brief,

originally due in March 2016, had not been filed. The trial court found, and this Court adopted

the finding, that appellant would file his brief by August 15, 2016. To date, no brief has been

filed, and appellate counsel has had no communication with the Court.

       The Court ORDERS the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal and whether

retained counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot

obtain appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per
curiam). If counsel has abandoned the appeal, the trial court is ORDERED to take such

measures as may be necessary to assure effective representation, including appointment of

new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    LANA MYERS
                                                          JUSTICE